Citation Nr: 0522324	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  95-16 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.  


REPRESENTATION

Veteran represented by:	Colorado Division of Social 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and mother


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to June 1970.  
His awards and decorations include the Combat Infantryman 
Badge (CIB) for combat duty in Vietnam.

The issue on appeal arose from a rating decision dated in 
January 1994 of the Denver, Colorado, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO, in pertinent 
part, denied entitlement to a permanent and total disability 
rating for pension purposes.

This case was previously remanded by the Board of Veterans' 
Appeals (Board) in January 1997, April 2003, and December 
2003 for additional development of the evidence and 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA).  The case is once more before the Board for appellate 
consideration.

Subsequent to preparation of the last supplemental statement 
of the case, the veteran timely submitted additional evidence 
directly to the Board, with no waiver of initial RO review of 
this evidence.  Given the full grant of the benefit herein, 
there is no due process problem.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


FINDINGS OF FACT

1.  The veteran has service-connected disabilities consisting 
of right leg gunshot wound (GSW) with scars, Muscle Group XI, 
rated 20 percent disabling; right tibial and sural nerve 
neuropathy, rated 20 percent disabling; right knee traumatic 
arthritis with metallic foreign body, rated 10 percent 
disabling, and residuals, scars, GSW, right lower extremity, 
rated 10 percent disabling.  He also has nonservice-connected 
disabilities of hiatal hernia, right lower quadrant scar with 
history of postoperative large bowel obstruction, claimed 
gastritis, aerophagia, claimed as gastritis or excessive 
belching, rated 20 percent disability and claimed skin 
rashes, rated 0 percent disabling.  

2.  The Social Security Administration (SSA) has determined 
that, due to disability permanent in nature, the veteran is 
disabled and entitled to monthly disability benefits under 
the Supplemental Security Income (SSI) program.  


CONCLUSION OF LAW

The veteran is presumed to be totally disabled (due to 
permanent disability) for VA pension purposes.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.342, 
4.15, 4.16, 4.17 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the VCAA does not preclude the Board from adjudicating 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by granting the claim of a 
permanent and total disability rating for pension purposes 
and a favorable decision at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Criteria

A disability pension is payable to a veteran who had the 
requisite service during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disabilities not the result of his own willful misconduct. 38 
U.S.C.A. § 1521(a) (West 2002). 

During the pendency of the appeal, the Veterans Education and 
Benefits Expansion Act of 2001 (VEBEA) was enacted and became 
effective on September 17, 2001.  Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  The VEBEA, in pertinent part, provides a 
presumption of total disability when a veteran is disabled, 
as determined by the Commissioner of the Social Security 
Administration for purposes of any benefits administered by 
the Commissioner.  See 38 U.S.C.A. § 1502 (West 2002).  

Analysis

In this case, the veteran had more than 90 days of active 
service during the Vietnam era.  Consequently, the service 
requirement for pension eligibility is met.   

Regarding permanent and total disability, the veteran has 
service-connected disabilities consisting of right leg GSW 
with scars, Muscle Group XI, rated 20 percent disabling; 
right tibial and sural nerve neuropathy, rated 20 percent 
disabling; right knee traumatic arthritis with metallic 
foreign body, rated 10 percent disabling, and residuals, 
scars, GSW, right lower extremity, rated 10 percent 
disabling.  He also had nonservice-connected disabilities of 
hiatal hernia, right lower quadrant scar with history of 
postoperative large bowel obstruction, claimed gastritis, 
aerophagia, claimed as gastritis or excessive belching, rated 
20 percent disability and claimed skin rashes, rated 0 
percent disabling.  There is no indication that any of these 
disabilities are due to willful misconduct.  

As noted above, while the appeal was pending, the pension law 
was changed so that a veteran is considered permanently and 
totally disabled for pension purposes when the Commissioner 
of Social Security finds the veteran disabled for purposes of 
any benefits administered by the Commissioner.  38 U.S.C.A. § 
1502.  The veteran recently submitted evidence directly to 
the Board that shows that he has been found disabled by SSA 
for SSI benefits.  Accordingly, under the liberalizing 
provisions of the law, the Board finds that the veteran is 
entitled to a presumption of total disability based on the 
determination by SSA that he is disabled.  Thus, the Board 
finds that the eligibility requirements for a permanent and 
total disability rating are met.  

The Board is aware that there has been a liberalizing law.  
However, without the change in law, the Board would find that 
the veteran is unemployable due to disability, without regard 
to the evaluations assigned.  38 C.F.R. § 3.321 (2004).  
Another department has decided to award benefits.  
Furthermore, treatment records in 1990 reflected the presence 
of malnutrition, chronic renal failure and the residuals of a 
bowel obstruction due to adhesions.  More recent evidence 
reflects that there is continued rectal bleeding and that the 
veteran weighs 287 lbs.  The cumulative effect of all 
disabilities is to render the veteran unemployable.


ORDER

A permanent and total disability rating for pension purposes 
is granted.



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


